Case 19-44960       Doc 42    Filed 11/26/19 Entered 11/26/19 23:45:42             Main Document
                                           Pg 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

In Re:                                        )       Case No. 19-44960-399
                                              )       Chapter 7
Kimberley Herbert                             )
                                              )
         Debtor.                              )       Hearing Date: December 5, 2019
                                              )       Hearing Time: 2:00 PM
                                              )       Response Due: November 28, 2019
                                              )       Location: St. Louis, 5 North



 DEBTOR’S CONSENT TO MOTION TO SELL REAL ESTATE FREE AND CLEAR OF
                       LIENS AND INTERESTS

         COMES NOW Debtor, Kimberley Herbert, by and through Counsel, Adams Law Group,

and consents to the Motion to Sell Real Estate Free and Clear of Liens and Interests filed by Trustee

on November 15, 2019.

                                              Respectfully submitted,

                                              ADAMS LAW GROUP

                                              /s/ Jack J. Adams_______________
                                              JACK J. ADAMS #37791; #37791MO
                                              Attorney for Debtor
                                              1 Mid Rivers Mall Drive, Ste. 200
                                              St. Peters, Missouri 63376
                                              Ph.(636) 397-4744 Fax (636) 397-3978
                                              contact@thinkadamslaw.com
Case 19-44960      Doc 42     Filed 11/26/19 Entered 11/26/19 23:45:42            Main Document
                                           Pg 2 of 2




                                 CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing document was filed electronically on
November 26, 2019, with the United States Bankruptcy Court, and has been served on the parties
in interest via e-mail by the Court's CM/ECF System as listed on the Court's Electronic Mail
Notice List.

I certify that a true and correct copy of the foregoing document was filed electronically with
the United States Bankruptcy Court, and has been served by Regular United States Mail Service,
first class, postage fully pre-paid, addressed to those parties listed on the Court's Manual Notice
List and listed below on November 26, 2019.

Capital One Auto Finance, a division of Capital One, N.A., c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118

John Milonas
Keller Williams Realty
10936 Manchester Rd.
St. Louis, MO 63122

PRA Receivables Management LLC
PO Box 41021
Norfolk, VA 23541


                                                             /s/ Bradley Chapman
                                                             Bradley J. Chapman
